Citation Nr: 9910479	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  98-06 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a pituitary tumor.


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

FINDING OF FACT

There is no medical evidence of a nexus between a pituitary 
tumor and the veteran's active military service, including 
exposure to Agent Orange.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a pituitary tumor is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  Where a veteran 
served continuously for 90 days during a period of war, and a 
malignancy becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For purposes of the present case, the Board points out that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 
No. 97-1831 (U.S. Vet. App. Feb. 8, 1999).  Specifically, the 
following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).  All of the presumptive 
cancers, with the exception of respiratory cancers (which 
have a 30 year presumptive period), may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange, if manifest to a degree of 10 
percent at any time subsequent to exposure to Agent Orange 
during active service.  38 C.F.R. § 3.307(a)(6)(ii).

However, initially the Board must determine whether the 
veteran has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  To establish that a claim for service 
connection is well grounded, there must be a medical 
diagnosis of a current disability; medical evidence, or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).

Service medical records show no pituitary tumor.  Private 
medical records reflect a diagnosis of a pituitary tumor in 
January 1978, at which time the veteran underwent a right 
frontal temporal craniotomy.  Medical records in the file 
show follow-up treatment for his pituitary tumor condition.  
A November 1996 VA examination reflects a diagnosis of 
history of pituitary tumor, status post resection, with 
stable visual field losses and no evidence of hearing loss.

The veteran's pituitary tumor was first shown many years 
after service.  The veteran claims that his pituitary tumor 
resulted from his exposure to Agent Orange during his service 
in Vietnam.  The record clearly shows that he did indeed 
serve in Vietnam during the Vietnam conflict.  However, a 
pituitary tumor is not among the diseases listed in 38 C.F.R. 
§ 3.309(e).  Therefore, that section is not applicable to the 
veteran's claim and the veteran's pituitary tumor may not be 
presumed to be due to his exposure to Agent Orange.

Service connection may also be established on a direct 
incurrence basis (under the provisions of 38 C.F.R. § 
3.303(d)) if the evidence shows that the pituitary tumor is 
etiologically related to exposure to Agent Orange in service 
or otherwise to service, even though the disorder is not 
among those enumerated at 38 C.F.R. § 3.309(e).  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, in this 
case, there is no evidence that any physician or other 
qualified health care professional has attributed the 
veteran's pituitary tumor to his exposure to Agent Orange or 
otherwise to service.  The veteran's contentions that his 
pituitary tumor may be due to his exposure to Agent Orange 
cannot be considered in this regard.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  That is, being a layman, he is not 
competent to give an opinion regarding medical causation, and 
his statements on such matters do not serve to make the claim 
well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

At the November 1996 VA examination, the veteran indicated 
that he became symptomatic with a pituitary tumor in 1970, 
manifested by symptomatology described by the veteran as 
including sexual problems and the development of 
gynecomastia.  However, the record does not include any 
medical opinion relating the pituitary tumor to the 
symptomatology reported by the veteran.  Savage, supra.  
Further, there is no competent medical evidence showing that 
such disease was manifested to a compensable degree within 
one year of discharge.  38 U.S.C.A. §§ 1101, 1112.

In sum, the Board finds that in the absence of medical 
evidence that the veteran's pituitary tumor is linked to 
service, including exposure to Agent Orange during service, 
the claim must be denied as not well-grounded.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection "plausible."  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  By this decision, the 
Board is informing the veteran that disability claims require 
a medical diagnosis of current disability as well as medical 
evidence of a nexus to service to meet the requirements of a 
well-grounded claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, when 
an RO does not specifically address the question whether a 
claim is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded 
analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).


ORDER

Service connection for a pituitary tumor is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

